Case 2:16-cv-08979-AB-AGR Document 247 Filed 08/16/21 Page 1 of 10 Page ID #:9050




                      UNITED STATES COURT OF APPEALS
                             FOR THE NINTH CIRCUIT
                Form 1. Notice of Appeal from a Judgment or Order of a
                              United States District Court
   Name of U.S. District Court:                 U.S. District Court - Central District of CA

   U.S. District Court case number: 2:16-cv-08979-AB-AGR

   Date case was first filed in U.S. District Court: 12/05/2016

   Date of judgment or order you are appealing:                       07/16/2021
   Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
      Yes         No           IFP was granted by U.S. District Court

   List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
     Parvin Ghassemian




   Is this a cross-appeal?          Yes           No
   If Yes, what is the first appeal case number?

   Was there a previous appeal in this case?                      Yes           No
   If Yes, what is the prior appeal case number?                      21-55817

   Your mailing address:
   Rob Hennig, Hennig Kramer Ruiz & Singh, LLP

   3600 Wilshire Blvd., Suite 1908

   City: Los Angeles                             State: CA               Zip Code: 91709

   Prisoner Inmate or A Number (if applicable):

   Signature       /s/ Rob Hennig                                          Date 08/16/2021
        Complete and file with the attached representation statement in the U.S. District Court
                       Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

   Form 1                                                                                          Rev. 12/01/2018
Case 2:16-cv-08979-AB-AGR Document 247 Filed 08/16/21 Page 2 of 10 Page ID #:9051




                        UNITED STATES COURT OF APPEALS
                             FOR THE NINTH CIRCUIT
                           Form 6. Representation Statement
        Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
   Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
   Name(s) of party/parties:
   Parvin Ghassemian


   Name(s) of counsel (if any):
   Rob Hennig, Ashley Cruz, Dat Phan
   Hennig Kramer Ruiz & Singh, LLP


   Address: 3600 Wilshire Blvd., Suite 1908, Los Angeles, CA 90010
   Telephone number(s): (213) 310-8301
   Email(s): rob@employmentattorneyla.com
   Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

   Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
   separately represented parties separately.)
   Name(s) of party/parties:
   Sevag Chalian, Tamara Aleksandryan, Patrick Brennan


   Name(s) of counsel (if any):
   Michael S. Morrison, J. Bernard Alexander, III
   Alexander Morrison & Fehr LLP


   Address: 1900 Avenue of the Stars, Suite 900, Los Angeles, CA 90067
   Telephone number(s): (310) 394-0888
   Email(s): mmorrison@amfllp.com; balexander@amfllp.com


   To list additional parties and/or counsel, use next page.
                      Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

   Form 6                                                1                                        New 12/01/2018
Case 2:16-cv-08979-AB-AGR Document 247 Filed 08/16/21 Page 3 of 10 Page ID #:9052




   Continued list of parties and counsel: (attach additional pages as necessary)
   Appellants
   Name(s) of party/parties:



   Name(s) of counsel (if any):



   Address:
   Telephone number(s):
   Email(s):
   Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
   Appellees
   Name(s) of party/parties:
   Sevag Chalian, Tamara Aleksandryan, Patrick Brennan

   Name(s) of counsel (if any):
   Thomas Walker Falvey
   Law Office of Thomas Falvey
   Address: 550 North Brand Blvd., Suite 1500, Glendale, CA 91203
   Telephone number(s): (818) 547-5200
   Email(s): thomaswfalvey@gmail.com
   Name(s) of party/parties:
   Sevag Chalian, Patrick Brennan, Sigfredo Cabrera, Enko Telahun, Christine
   McNeely
   Name(s) of counsel (if any):
   R. Craig Clark, Alicja Urtnowski
   Clark Law Group
   Address: 3258 Fourth Avenue, San Diego, CA 92103
   Telephone number(s): (619) 239-1321
   Email(s): cclark@clarklawyers.com; aurtnowski@clarklawyers.com
                     Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

   Form 6                                               2                                         New 12/01/2018
Case 2:16-cv-08979-AB-AGR Document 247 Filed 08/16/21 Page 4 of 10 Page ID #:9053




               FORM 6 REPRESENTATION STATEMENT
                  ADDITIONAL PARTIES & COUNSEL
  Appellees                                Counsel
  Sevag Chalian                            Armand Raffi Kizirian
                                           Kizirian Law Firm PC
                                           550 North Brand Blvd.
                                           Suite 1500
                                           Glendale, CA 91203
                                           (818) 221-2900
                                           armand@kizirianlaw.com

                                           Michael Hagop Boyamian
                                           Boyamian Law Inc.
                                           550 North Brand Blvd.
                                           Suite 1500
                                           Glendale, CA 91203
                                           (818) 547-5300
                                           michael@boyamianlaw.com

  Patrick Brennan                          Walter L. Haines
                                           United Employees Law Group
                                           5500 Bolsa Ave., Suite 201
                                           Huntington Beach, CA 92649
                                           (526) 256-1047
                                           walter@whaines.com

                                           Armand Raffi Kizirian
                                           Kizirian Law Firm PC
                                           550 North Brand Blvd.
                                           Suite 1500
                                           Glendale, CA 91203
                                           (818) 221-2900
                                           armand@kizirianlaw.com

                                           Michael Hagop Boyamian
                                           Boyamian Law Inc.
Case 2:16-cv-08979-AB-AGR Document 247 Filed 08/16/21 Page 5 of 10 Page ID #:9054




                                           550 North Brand Blvd.
                                           Suite 1500
                                           Glendale, CA 91203
                                           (818) 547-5300
                                           michael@boyamianlaw.com

  Sigfredo Cabrera                         Walter L. Haines
                                           United Employees Law Group
                                           5500 Bolsa Ave., Suite 201
                                           Huntington Beach, CA 92649
                                           (526) 256-1047
                                           walter@whaines.com

                                           Armand Raffi Kizirian
                                           Kizirian Law Firm PC
                                           550 North Brand Blvd.
                                           Suite 1500
                                           Glendale, CA 91203
                                           (818) 221-2900
                                           armand@kizirianlaw.com

  Enko Telehun                             Walter L. Haines
                                           United Employees Law Group
                                           5500 Bolsa Ave., Suite 201
                                           Huntington Beach, CA 92649
                                           (526) 256-1047
                                           walter@whaines.com

                                           Armand Raffi Kizirian
                                           Kizirian Law Firm PC
                                           550 North Brand Blvd.
                                           Suite 1500
                                           Glendale, CA 91203
                                           (818) 221-2900
                                           armand@kizirianlaw.com

  Christine McNeely                        Walter L. Haines
                                           United Employees Law Group
Case 2:16-cv-08979-AB-AGR Document 247 Filed 08/16/21 Page 6 of 10 Page ID #:9055




                                           5500 Bolsa Ave., Suite 201
                                           Huntington Beach, CA 92649
                                           (526) 256-1047
                                           walter@whaines.com

                                           Armand Raffi Kizirian
                                           Kizirian Law Firm PC
                                           550 North Brand Blvd.
                                           Suite 1500
                                           Glendale, CA 91203
                                           (818) 221-2900
                                           armand@kizirianlaw.com

  CVS Pharmacy, Inc.                       Christina Signs
                                           Greenberg Traurig LLP
                                           2001 Market St.
                                           Philadelphia, PA 19103
                                           (215) 988-7800
                                           signsc@gtlaw.com

                                           James N. Boudreau
                                           Greenberg Traurig LLP
                                           1717 Arch St., Ste. 400
                                           Philadelphia, PA 19103
                                           (215) 988-7833
                                           boudreauj@gtlaw.com

                                           Roger L. Scott
                                           Buchalter, APC
                                           18400 Von Karman Ave.
                                           Suite 800
                                           Irvine, CA 92612
                                           (949) 760-1121
                                           rscott@buchalter.com

                                           Tyler R. Andrews
                                           Greenberg Traurig LLP
                                           18565 Jamboree Rd., Ste. 500
Case 2:16-cv-08979-AB-AGR Document 247 Filed 08/16/21 Page 7 of 10 Page ID #:9056




                                           Irvine, CA 92612
                                           (949) 732-6578
                                           andrewst@gtlaw.com

  CVS RX Services, Inc.                    Christina Signs
                                           Greenberg Traurig LLP
                                           2001 Market St.
                                           Philadelphia, PA 19103
                                           (215) 988-7800
                                           signsc@gtlaw.com

                                           James N. Boudreau
                                           Greenberg Traurig LLP
                                           1717 Arch St., Ste. 400
                                           Philadelphia, PA 19103
                                           (215) 988-7833
                                           boudreauj@gtlaw.com

                                           Roger L. Scott
                                           Buchalter, APC
                                           18400 Von Karman Ave.
                                           Suite 800
                                           Irvine, CA 92612
                                           (949) 760-1121
                                           rscott@buchalter.com

                                           Tyler R. Andrews
                                           Greenberg Traurig LLP
                                           18565 Jamboree Rd., Ste. 500
                                           Irvine, CA 92612
                                           (949) 732-6578
                                           andrewst@gtlaw.com

  Garfield Beach CVS, LLC                  Christina Signs
                                           Greenberg Traurig LLP
                                           2001 Market St.
                                           Philadelphia, PA 19103
                                           (215) 988-7800
Case 2:16-cv-08979-AB-AGR Document 247 Filed 08/16/21 Page 8 of 10 Page ID #:9057




                                           signsc@gtlaw.com

                                           James N. Boudreau
                                           Greenberg Traurig LLP1717
                                           Arch St., Ste. 400
                                           Philadelphia, PA 19103
                                           (215) 988-7833
                                           boudreauj@gtlaw.com

                                           Roger L. Scott
                                           Buchalter, APC
                                           18400 Von Karman Ave.
                                           Suite 800
                                           Irvine, CA 92612
                                           (949) 760-1121
                                           rscott@buchalter.com

                                           Tyler R. Andrews Greenberg
                                           Traurig LLP
                                           18565 Jamboree Rd., Ste. 500
                                           Irvine, CA 92612
                                           (949) 732-6578
                                           andrewst@gtlaw.com

  Appellants in Case No. 21‐55817

  Ryan Hyams                               Beth A. Gunn
                                           Catherine J. Coble
                                           Gunn Coble LLP
                                           3555 Casitas Avenue
                                           Los Angeles, CA 90039
                                           (818) 573-6389
                                           beth@gunncoble.com
                                           cathy@gunncoble.com

                                           Jennifer Kramer
                                           Hennig Kramer Ruiz & Singh, LLP
                                           3600 Wilshire Blvd.
                                           Suite 1908
                                           (213) 310-8301
                                           jennifer@employmentattorneyla.com
Case 2:16-cv-08979-AB-AGR Document 247 Filed 08/16/21 Page 9 of 10 Page ID #:9058



  Trent Andrews                            Beth A. Gunn
                                           Catherine J. Coble
                                           Gunn Coble LLP
                                           3555 Casitas Avenue
                                           Los Angeles, CA 90039
                                           (818) 573-6389
                                           beth@gunncoble.com
                                           cathy@gunncoble.com

                                           Jennifer Kramer
                                           Hennig Kramer Ruiz & Singh, LLP
                                           3600 Wilshire Blvd.
                                           Suite 1908
                                           (213) 310-8301
                                           jennifer@employmentattorneyla.com

  Victoria Cosio                           Beth A. Gunn
                                           Catherine J. Coble
                                           Gunn Coble LLP
                                           3555 Casitas Avenue
                                           Los Angeles, CA 90039
                                           (818) 573-6389
                                           beth@gunncoble.com
                                           cathy@gunncoble.com

                                           Jennifer Kramer
                                           Hennig Kramer Ruiz & Singh, LLP
                                           3600 Wilshire Blvd.
                                           Suite 1908
                                           (213) 310-8301
                                           jennifer@employmentattorneyla.com

  Elizabeth Garcia                         Beth A. Gunn
                                           Catherine J. Coble
                                           Gunn Coble LLP
                                           3555 Casitas Avenue
                                           Los Angeles, CA 90039
                                           (818) 573-6389
                                           beth@gunncoble.com
                                           cathy@gunncoble.com

                                           Jennifer Kramer
Case 2:16-cv-08979-AB-AGR Document 247 Filed 08/16/21 Page 10 of 10 Page ID #:9059



                                           Hennig Kramer Ruiz & Singh, LLP
                                           3600 Wilshire Blvd.
                                           Suite 1908
                                           (213) 310-8301
                                           jennifer@employmentattorneyla.com

   Cynthia Cardenas                        Beth A. Gunn
                                           Catherine J. Coble
                                           Gunn Coble LLP
                                           3555 Casitas Avenue
                                           Los Angeles, CA 90039
                                           (818) 573-6389
                                           beth@gunncoble.com
                                           cathy@gunncoble.com

                                           Jennifer Kramer
                                           Hennig Kramer Ruiz & Singh, LLP
                                           3600 Wilshire Blvd.
                                           Suite 1908
                                           (213) 310-8301
                                           jennifer@employmentattorneyla.com
